DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hayes (US 2010/0108127).
Regarding claims 1, 8 and 14, Hayes discloses an article comprising a substrate that is metal (paragraph 0056) and an outermost layer, i.e. multilayer structure, which is made from grafted polyolefin that has a density of 0.92 g/cc or less where the polyolefin is an ethylene copolymer that has 0.005-10% maleic anhydride grafted thereto (paragraphs 0022-0024, 0031, 0033). Hayes discloses the grafted polyolefin may be blended with another polyolefin which is an ethylene copolymer (paragraph 0034). Given that Hayes does not require any other components in the layer, it is clear that it meets the “consisting of” language. 
Hayes is silent regarding post reactor functionalized with maleic anhydride.
It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hayes meets the requirements of the claimed multilayer structure, Hayes clearly meets the requirements of the present claims.
Regarding claim 2, Hayes discloses the multilayer structure of claim 1 wherein the grafted polyolefin layer is formed on the metal substrate through extrusion (paragraph 0044).

Claim Rejections - 35 USC § 103

Claim(s) 1-2, 8-9, 11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oner-Deliormanli et al. (US 2015/0151517) in view of Vadhar (US 6716499).
Regarding claims 1, 8, 9 and 13-15, Oner-Deliormanli discloses multilayer packaging film (abstract, paragraph 0154) comprising first layer that is polyester layer and second layer that comprises 10-80% functionalized ethylene-based polymer and 90-20% ethylene-alpha-olefin interpolymer (abstract, paragraph 0031), wherein the functionalized ethylene-based polymer is a maleic anhydride grafted polyethylene that has a density of 0.87-0.85 g/cc and 0.05-1.20% maleic anhydride (paragraphs 0054, 0056, 0058, 0060). Given that Oner-Deliormanli does not require any other components in the second layer, it is clear that it meets the “consisting of” language.
Oner-Deliormanli does not disclose a metal layer.
Vadhar discloses packaging film comprising metallized polyethylene terephthalate/polyethylene naphthalate wherein the metallized layer is 0.5 mil thick (col.9, lines 28-31 and 43-48, col.14, lines 63-67)) in order to provide desired moisture vapor and oxygen transmission (col.9, lines 60-62). 
Therefore, it would have been obvious to one of ordinary skill in the art to use the metallized polyethylene terephthalate/ polyethylene naphthalate as the polyester layer in Oner-Deliomanli in order to produce packaging film with desired moisture vapor and oxygen transmission.
Oner-Deliormanli in view of Vadhar is silent regarding post reactor functionalized with maleic anhydride.
It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Oner-Deliormanli in view of Vadhar meets the requirements of the claimed multilayer structure, Oner-Deliormanli in view of Vadhar clearly meets the requirements of the present claims.
Regarding claim 2, Oner-Deliormanli in view of Vadhar discloses the multilayer structure of claim 1 wherein Oner-Deliormanli discloses the article is formed by coextruded films and therefore it is clear that the polymer layer is extrusion laminated coated onto the metal layer of Vadhar.
Regarding claim 11, Oner-Deliormanli in view of Vadhar discloses the multilayer structure of claim 1 wherein Oner-Deliormanli in view of Vadhar discloses first metal containing layer, i.e. layer A, second polymer layer comprising composition claimed in claim 1, i.e. layer B, and third layer, i.e. layer C, (paragraph 0106) coextruded with the polymer layer (paragraphs 0154, 0187). Therefore, it is clear that the multilayer of Oner-Deliormanli in view of Vadhar meets the claimed limitation A/B/C structure. 
Regarding claims 16-17, Oner-Deliormanli in view of Vadhar discloses the multilayer structure of claim 1 wherein the multilayer structure is used to make packaging (paragraph 0154). Given that the packaging of Oner-Deliormanli in view of Vadhar is flexible and contains metal foil layer, it is clear the packaging of Oner-Deliormanli in view of Vadhar meets the present claim requirement of retort packaging.

Response to Arguments

Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR SHAH/Primary Examiner, Art Unit 1787